Citation Nr: 0730150	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to March 
1970.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 

The Board notes that per the veteran's April 2005 VA form 9 
(substantive appeal),  March 2005 notice of disagreement, and 
February 2003 VA form 9 from a previous claim, there is a 
pending request for a total disability rating based on 
individual unemployability (TDIU) that was never addressed by 
the RO.  This issue is referred back to the RO for 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking increased initial disability ratings 
for his service-connected degenerative disc disease of the 
lumbar spine and his left knee arthritis.

The Board observes that the veteran is in receipt of monthly 
benefits from the Social Security Administration (SSA).  
During his November 2004 VA examination, the veteran informed 
the medical examiner that he was receiving Social Security 
disability payments.  This was also noted by the veteran's 
service representative in the August 2007 informal brief.  
However, the decision to grant benefits and the records upon 
which that decision was based are not associated with the 
claims file.  Therefore, the RO should obtain and associate 
such records with the veteran's claims folder.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his degenerative disc disease of 
the lumbar spine and his left knee 
arthritis during the course of this 
appeal (since February 2003).  Based on 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2. The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
based its decision to award benefits to 
the veteran (around July 2002).  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

3. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

4.  The RO must then re-adjudicate the 
veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



